Citation Nr: 1701690	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  05-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection residuals of a facial fracture.  

2.  Service connection for residuals of a left eye injury.

3.  Service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the Appellant, served on active duty from October 1959 to
October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.

The case was before the Board in November 2010.  At that time, the issues on appeal were remanded to ensure due process and for further development of the evidence.  Specifically, a notification letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) needed to be furnished to the Veteran, copies of private and VA treatment records, including records from the Social Security Administration (SSA), needed to be obtained, and the Veteran was to be scheduled for a VA examination.  These actions requested by the November 2010 Board Remand order were completed.

In January 2012, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the January 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board acknowledges that the issues of higher ratings for the service-connected asbestosis and basal cell carcinoma, as well as TDIU have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues, to include scheduling a Board hearing as requested by the Veteran on the June 2015 VA Form 9.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a future Board decision, if otherwise in order. 

The appeal is REMANDED to the AOJ.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Residuals of a Facial Fracture and a Left Eye Injury

The Veteran contends that he has residuals of a facial fracture and a left eye injury as a result of being struck in the face by a bottle during service.  See, e.g., June 2010 Board hearing transcript.  Alternatively, the Veteran asserted that claimed residuals are related to the service-connected sinusitis and deviated septum disabilities.  See July 2014 VA Form 21-4138.

The February 2012 VA examiner opined that it is certainly less likely as not that the Veteran's deviated septum is related to military service because there is no evidence regarding an injury in the service regarding the nose; however, the Veteran is already service connected for sinusitis and deviated septum based on the in-service injury to the face, which has been recognized by the Board in the January 2012 Board decision.  The February 2012 VA examiner noted that, while this Veteran has obviously had a broken nose at some point in his life, the service medical records are silent regarding any complaints regarding his nose or the injury in question, and that the service separation examination is also silent regarding any facial or nose conditions.  

The February 2012 VA eye examiner noted that the Veteran was struck with a bottle in 1960 while in military service and developed a black eye but required no additional treatment or evaluation, and that the Veteran reported no decrease in vision or double vision after the incident.  The February 2012 VA eye examiner noted that the Veteran had 20/20 vision in both eyes at the time of service separation with no notation of eye diagnoses.  The February 2012 VA eye examiner opined that the Veteran has no ocular sequelae from the possible left facial fracture in 1960, that the Veteran shows no evidence of left orbital fractures with no diplopia or palpable orbital rim fractures, optic atrophy, and no numbness in the area typical of orbital blowout fractures.  The February 2012 VA eye examiner noted that the Veteran required no surgery for any orbital blowout fracture.  The February 2012 VA eye examiner opined that the Veteran is asymptomatic from the ocular perspective except for need for glasses which correct him to 20/30 and he has early senile cataracts in both eyes.  The February 2012 eye examiner noted that he did not see any ocular residual of a facial fracture, and that there are no left eye injury residuals, no palpable left orbital fractures, and no numbness in the infraorbital nerve distribution on the left side of the face.

The Veteran then asserted for the first time in July 2014 that the above-reference bottle incident caused a left orbital bone fracture which caused permanent nerve damage with pressure sensation below the eye and numbness in the temple area.  Similarly, the Veteran advanced for the first time in July 2014 that the above-referenced incident caused him to have surgery on the eyelid to remove a lesion, and that the left eyelid now has a twitch that is uncontrollable when started.  See July 2014 VA Form 21-4138.  The record does not contain any evidence, to include treatment records, pertaining to a left eyelid surgery.

Based on the foregoing, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of claimed residuals of a facial fracture or a left eye injury, especially an opinion as to whether the service-connected sinusitis and deviated septum disabilities caused or aggravated (worsened beyond normal progression) any other disorder than the ones already service connected.  See 38 C.F.R. § 3.310 (2016). 

Service Connection for a Right Knee Disorder

The Veteran contends that service connection for a right knee disorder is warranted because the current right knee osteoarthritis is related to service.  Specifically, the Veteran asserted that the current right knee disorder was incurred while playing football during service in 1962.  The Veteran described an incident in the fall of 1962 where he was running with the ball when he was body blocked and fell on both knees.  The Veteran advanced that he experienced severe pain in the right knee at first, which eased off a few days later.  The Veteran indicated that the right knee pain was bothersome for weeks but not severe enough for sick bay, especially because going to sick bay was frowned upon by the upper officers in the Vice Admiral's staff.  The Veteran reported that years after service the right knee pain became so severe that it could not be endured because the right knee cartilage had been torn for years.  The Veteran indicated that he underwent surgery and six weeks of physical therapy and that he now has right knee arthritis as a result of the in-service injury.  See, e.g., February 2006 Veteran statement; June 2010 Board hearing transcript; see also April 2006 spouse statement; May 2005 statement by M.S. 

The record reflects that the Veteran has a current disability of right knee osteoarthritis.  See August 2011 private treatment record (showing a diagnosis of severe degenerative joint disease of the right knee).  

The Veteran submitted a January 2008 statement by Dr. L.M., who wrote that he had been treating the Veteran since 1992 for arthritis in several areas, including the right knee.  Dr. L.M. purported to opine that the right knee arthritis is most likely connected to a fall in service, but did not provide a rationale for this opinion; therefore, the January 2008 opinion by Dr. L.M. is of no probative value.  On remand, the Veteran should attempt to obtain an addendum opinion with adequate rationale from Dr. L.M. with respect to the etiology of the right knee disability. 

The Veteran was not afforded a VA examination in connection with the claim for service connection for a right knee disorder.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current right knee disability. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records pertaining to a left eyelid surgery as mentioned by the Veteran on the July 2014 VA Form 21-4138.  The Veteran should provide the name and address of the provider(s) as well as dates of left eyelid surgery and treatment.

2. Schedule the appropriate VA examination(s) with opinions in order to assist in determining the etiology of the current right knee disorder and whether there are any current residuals of a facial fracture and a left eye injury for which service connection has not already been established.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) is (are) requested to provide the following opinions:

Other than sinusitis and deviated septum, does the Veteran have any facial fracture residuals related to the in-service incident of being struck by a bottle? 

Is it as likely as not (i.e., probability of 50 percent or more) that the in-service incident of being struck by a bottle caused permanent nerve damage with pressure sensation below the eye and numbness in temple area (as claimed by the Veteran on the July 2014 VA Form 21-4138)? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected sinusitis and deviated septum disabilities caused any current facial fracture residuals, to include symptoms of pressure sensation below the eye and numbness in temple area?

In this regard, are the symptoms of pressure sensation below the eye and numbness in temple area part of the service-connected sinusitis or deviated septum disabilities or the result of a separate disability?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected sinusitis and deviated septum disabilities aggravated (that is, worsened in severity beyond normal progression) any current facial fracture residuals?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected sinusitis and deviated septum disabilities caused any current left eye residuals, to include whatever required eyelid surgery?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected sinusitis and deviated septum disabilities aggravated (that is, worsened in severity beyond normal progression) any current left eye residuals, to include whatever required eyelid surgery?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the residuals of facial fracture or left eye injury prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

Is it as likely as not (i.e., probability of 50 percent or more) that the right knee disability had its onset during, or is otherwise related to service, to include the claimed right knee injury while playing football during service?  The examiner should specifically comment on the Veteran's assertions that the he has had right knee pain since the claimed right knee injury in service.  The examiner should offer an opinion as to whether the current findings of the right knee are consistent with a right knee injury decades ago during service. 

3. Thereafter, the issues of service connection on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

